COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-02-396-CV
 
JOSEPH ANTHONY BOYKINS       
           
           
           
        APPELLANT
V.
KIMBERLY LOREN BOYKINS       
           
           
           
           
APPELLEE
----------
FROM THE 322ND DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM
OPINION
(1) AND JUDGMENT
------------
On November 27, 2002 and December 13,
2002, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid. See
Tex. R. App. P. 42.3(c). Appellant has not paid the $125 filing fee. See
Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply
with a requirement of the rules of appellate procedure and the Texas Supreme
Court's order of July 21, 1998, (2)
we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of
this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.;
and DAY, J.
 
[DELIVERED JANUARY 16, 2003]

1. See Tex. R. App. P. 47.4.
2. July 21, 1998
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals, reprinted in Appendix to the Texas Rules of Appellate
Procedure (Vernon 2002).